AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.




                                      UNITED STATES DISTRICT COURT
                                                                        for the

                                                  Eastern District of California

UNITED STATES OF AMERICA,
                                                                         )
                                                                         )
                              v.
                                                                         )         Case No.        6: l 9-mj-00080-JDP
DJAN ONURAL,                                                             )

                                       ORDER SETTING CONDITIONS OF RELEASE
                                                   (Misdemeanor)

IT IS ORDERED that the defendant's release is subject to these conditions:




            1. The defendant must not violate federal, state, or local law while on release;

            2. The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
               sentence that the court may impose;

            3. The defendant shall not harass, assault, threaten or stalk the alleged victim, C.M.;

            4. The defendant must notify the court through his attorney within 7 days if he is cited, arrested, or charged;

            5.     The defendant shall notify the court within 7 days of any change of address;

            6.    Pending further order of this court, the defendant shall stay away from and not have any contact with the
                  alleged victim, C. M., either directly or indirectly. No contact means no contact by any means, including
                  mail, any electronic form of communication, telephone, or via third party; and

            7. Unless waived by the
               court, the defendant              U.S. District Court, Yosemite on December IO, 2019@ 10:00 am
               must appear before:                       before Magistrate Judge Jeremy D. Peterson.

                                                                                           Place



I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in a warrant for my arrest and su quent detention.

  Date:          11/20/2019
AO 199A (Rev 12/11- EDCA [Fresno]) Order Setting Conditions of Release-




 Date:        11/20/2019


                                                                          _ M~gistrate Ju_c!g_e Jeremy_Q. Peterson
                                                                                      Printed name and title
